Citation Nr: 0921680	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
closed reduction fracture of the right proximal humerus with 
osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for hepatitis C 
for the period September 6, 2005 through March 13, 2007, 
evaluated as 10 percent disabling, and the period March 14, 
2007 through January 3, 2008, evaluated as 60 percent 
disabling.

3.  Entitlement to service connection for post concussion 
syndrome.

4.  Entitlement to service connection for cervical spine 
injury/cervical strain and sprain, to include as secondary to 
service-connected residuals of closed reduction fracture of 
the right proximal humerus with osteoarthritis.

5.  Entitlement to service connection for headaches, to 
include as secondary to service-connected residuals of closed 
reduction fracture of the right proximal humerus with 
osteoarthritis.


6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In October 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In July 2008, the Board remanded this case for 
further evidentiary development.  The requested development 
has been completed.  In addition, in a 
March 2009 rating decision, the Veteran was awarded service 
connection for adjustment disorder with mixed anxiety and 
depressed mood.  The RO also 
awarded a compensable staged rating for the Veteran's 
hepatitis C disability.  For the period beginning January 4, 
2008, he was awarded a 100 percent rating, which is the 
maximum rating available under VA law.  Hence, there remain 
no further allegations of errors of fact or law for appellate 
consideration on the issue of entitlement to service 
connection for a psychiatric disorder and the issue of 
entitlement to a higher initial rating for hepatitis C for 
the period beginning January 4, 2008.  The remaining issues 
have now been returned to the Board for further appellate 
action.

In a March 2009 letter, the Veteran's representative noted 
that if the Veteran had not been afforded a hearing at the RO 
before a Decision Review Officer (DRO), the Veteran then 
wished to be scheduled for a DRO hearing.  The representative 
then indicated that if the Veteran had had a DRO hearing, 
then the Veteran desired to be placed on the docket for a 
Travel Board hearing.  As noted above, the Veteran was 
previously afforded a hearing before the Board.  The Board 
finds that there is no sufficient basis in the record for 
affording the Veteran a second hearing.  See 38 C.F.R. § 
20.700(a) (2008) (providing that only "[a] hearing on appeal 
will be granted" upon request).  As for a hearing before a 
DRO, the Veteran's representative was unsure of the 
disposition of the Veteran's initial request for 
an RO hearing.  In a September 2008 letter, the Veteran's 
representative withdrew the request for a local RO hearing.  
In February 2009, the DRO had a telephone conference with the 
representative.  The Board finds no basis in the record to 
remand the case yet again to entertain a second request for 
an RO hearing.  

In the July 2008 Remand, the Board recognized that in a 
statement received by the RO in October 2007, the Veteran 
expressed disagreement with an August 2007 rating decision 
that denied a temporary total evaluation for treatment for a 
service connected condition.  The Board observed that no 
statement of the case had been issued on this issue, and 
therefore, remanded the issue for the issuance of a statement 
of the case.  In a September 2008 letter, the Veteran's 
representative 
indicated that he was dropping the convalescence claim.  
Accordingly, the notice of disagreement was withdrawn on this 
issue, and no further action on the part of the RO was 
warranted. 


FINDINGS OF FACT

1.  The Veteran's right shoulder disability (minor extremity) 
more nearly approximates motion limited to midway between the 
side and shoulder level absent fibrous union, nonunion, or 
loss of head of the humerus.  

2.  For the period September 6, 2005 through March 13, 2007, 
the Veteran's hepatitis C was only manifested by intermittent 
fatigue and malaise.

3.  For the period March 14, 2007 through January 3, 2008, 
the Veteran's hepatitis C was not manifested by near-constant 
debilitating symptoms.

4.  There is no medical or credible lay evidence that the 
Veteran sustained a head injury in service, and he is not 
currently diagnosed with post concussion syndrome.

5.  There is no medical or credible lay evidence that the 
Veteran sustained a cervical spine injury/cervical strain and 
sprain from a head injury in service; osteoarthritis of the 
cervical spine did not manifest to a compensable degree 
within one year of his discharge from service; there is no 
competent medical evidence of record that otherwise shows 
that the currently diagnosed cervical spine disorder is 
etiologically related to service; and the cervical spine 
disorder is not etiologically related to service-connected 
right shoulder disability, nor is there additional disability 
related thereto.  

6.  There is no medical or credible lay evidence that the 
Veteran sustained headaches from a head injury in service; 
there is no competent medical evidence of record that 
otherwise shows that the currently diagnosed tension type 
headaches are 
etiologically related to service; and the headaches are not 
etiologically related to service-connected right shoulder 
disability, nor is there additional disability related 
thereto.  

7.  A bilateral hearing impairment was not present in service 
and sensorineural hearing loss did not manifest to a 
compensable degree within one year of the Veteran's discharge 
from service; the currently diagnosed bilateral hearing loss 
is not etiologically related to noise exposure.  

8.  Tinnitus was not present in service and is not 
etiologically related to noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of closed reduction fracture of the right proximal 
humerus with osteoarthritis have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5201, 5202, 5203 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for hepatitis C have not been met for the period 
September 6, 2005 through March 13, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.114, Diagnostic Code 
7354 (2008).

3.  The criteria for an initial rating in excess of 60 
percent for hepatitis C have not been met for the period 
March 14, 2007 through January 3, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.114, Diagnostic Code 
7354 (2008).

4.  Post concussion syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  Cervical spine injury/cervical strain and sprain was not 
incurred in or aggravated by active service, the incurrence 
or aggravation of osteoarthritis of the cervical spine during 
active service may not be presumed, and the cervical spine 
disorder is not proximately due to, the result of, or 
aggravated by service-connected residuals of closed reduction 
fracture of the right proximal humerus with osteoarthritis.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2008).

6.  Headaches were not incurred in or aggravated by active 
service, and they are not proximately due to, the result of, 
or aggravated by service-connected residuals of closed 
reduction fracture of the right proximal humerus with 
osteoarthritis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2008).

7.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
sensorineural hearing loss during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what 

subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in February 2005 and October 2005 letters, 
issued prior to the decisions on appeal, and in September 
2008 and February 2009 letters, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims for service connection, including 
secondary service connection, and the claims for higher 
ratings, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  In regard to the service-connected right 
shoulder disability (as well as the hepatitis disability in 
the latter letter), the February 2005 and September 2008 
letters advised the Veteran to submit or ask VA to obtain 
evidence from medical providers, and to submit statements 
from others who could describe their observations of his 
disability level, or his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  The September 2008 and February 
2009 letters advised the Veteran of the necessity of 

providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The letters also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
September 2008 letter further notified the Veteran of the 
evidence needed to establish an effective date.  The claims 
were last readjudicated in March 2009.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
hepatitis C.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; 
see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because 
the notice that was provided before service connection was 
granted was sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, VA examination reports, lay statements, and hearing 
testimony.  The Board notes that the Veteran has not been 
afforded a VA examination in response to his theory of 
entitlement that he has post concussion syndrome, a cervical 
spine disorder, and headaches due to a head injury in 
service.  The Board, however, finds that no such examination 
is required in this case.  There is no medical or credible 
lay evidence that shows the Veteran 


sustained a head injury in service.  Consequently, VA is 
under no duty to afford 
the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The pertinent rating criteria for 
his right shoulder and hepatitis disabilities were provided 
in the May 2006 statement of the case as well as the February 
2009 letter with respect to the right shoulder disability.  
The Veteran was an active participant in the claims process, 
providing evidence as well as statements and testimony on all 
of his disabilities including describing the impact his right 
shoulder and hepatitis disabilities had on his employment and 
daily life.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. § 4.45 (2008).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

	1.	Right Shoulder 

In a March 1988 rating decision, the RO granted service 
connection for residuals of fracture of the right proximal 
humerus, closed reduction, and assigned a 10 percent rating 
under Diagnostic Codes 5202-5203.  The Veteran filed the 
present claim for an increased rating on December 13, 2004.  
In the appealed June 2005 rating decision, the RO expanded 
service connection to include osteoarthritis and increased 
the disability rating to 20 percent under Diagnostic Codes 
5010-5201, effective December 13, 2004.  [In addition, in a 
March 2006 rating decision, separate service connection was 
established for medial epicondylitis of the right elbow and 
right ulnar nerve neuritis in association with the service 
connected fracture of the right proximal humerus.]  

Diagnostic Code 5010 provides that traumatic arthritis is to 
be evaluated under Diagnostic Code 5003 (degenerative 
arthritis-hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Limitation of motion of the arm 
is evaluated under Diagnostic Code 5201.

Under Diagnostic Code 5201, a 20 percent rating is assigned 
where motion in the arm is limited to the shoulder level (90 
degrees) for both the minor extremity and major extremity.  
38 C.F.R. § 4.71a, Plate I, Diagnostic Code 5201 (2008).  
Where motion is limited to midway between the side and 
shoulder level (45 degrees), a 20 percent rating is assigned 
for the minor extremity and a 30 percent rating is assigned 
for the major extremity.  Id.  Where motion is limited to 25 
degrees from the side, a 30 percent rating is assigned for 
the minor extremity and a 40 percent rating is assigned for 
the major extremity.  Id.  Full range of motion of the 
shoulder is zero degrees to 180 degrees on forward elevation 
(flexion), zero degrees to 180 degrees on abduction, and zero 
degrees to 90 degrees on both external and internal rotation.  
38 C.F.R. § 4.71, Plate I (2008).

The Veteran's disability was previously assigned to 
Diagnostic Codes 5202 and 5203. 

Under Diagnostic Code 5202, for the minor arm, a 20 percent 
rating is assigned if: there is malunion of the humerus, with 
moderate or marked deformity; or if there are recurrent 
dislocations at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at the shoulder level, 
or with frequent episodes and guarding of all arm movements.  
A 40 percent rating is assigned for fibrous union of the 
humerus of the minor arm.  A 50 percent rating is assigned 
for nonunion (false flail joint) of the humerus of the minor 
arm.  A 70 percent rating is assigned for loss of head (flail 
shoulder) of the humerus of the minor arm.

Under Diagnostic Code 5203, the maximum evaluation that may 
be assigned for impairment of the clavicle or scapula is 20 
percent.  

VA treatment records show the Veteran complained of right 
shoulder pain in December 2004.  He indicated that he could 
not sleep on his right side, and he experienced stiffness in 
the morning.  The physical examination revealed "decreased" 
range of motion in the right shoulder especially on 
abduction.  X-rays revealed osteoarthritis of the right 
shoulder and acromioclavicular joint.  A May 2005 record 
showed he complained of occasional popping and clicking in 
the right shoulder, but he denied he experienced dislocation 
or feelings of instability.  On range of motion, he had 110 
degrees of active flexion and 170 degrees of passive flexion, 
and 90 degrees of active abduction and 140 degrees of passive 
abduction.  His cuff strength measured 5/5. 

The June 2005 VA examination report shows the examiner 
reviewed the claims file.  The examiner related that the 
Veteran complained that over the years, he had had a 
progressive increase of pain and lack of mobility in the 
right shoulder.  His shoulder hurt throughout the day, and he 
sometimes experienced flare-ups of pain.  He also complained 
of weakness, stiffness, instability, give away, locking, and 
easy fatigability in his right shoulder.  He was prescribed 
pain medication but since he was diagnosed with hepatitis C, 
he had avoided taking all medications for fear of further 
injuring his liver.  He denied that he had experienced any 
episodes of dislocation or subluxation.  He also denied 
symptoms of inflammatory arthritis 
such as night sweats, fevers, chills, or weight loss.  The 
examiner reported that there was no laboratory evidence for 
systemic disease affecting the right shoulder.  The Veteran 
denied that the right shoulder disability prevented him from 
driving a truck but it did prevent him from playing with his 
children or lifting anything with the right arm above 80 
degrees.  

The physical examination revealed good muscular development 
of the right shoulder.  There was tenderness to palpation of 
the acromioclavicular joint.  Attempted active and passive 
abduction of the shoulder was to 80 degrees.  Forward flexion 
of the shoulder actively and passively also was 0 to 80 
degrees.  Strength of abduction and forward flexion was 4 of 
a possible 5 before 10 attempts at lifting a two-pound 
dumbbell on both abduction and forward flexion.  Strength 
["decreased"] to 2 of possible 5 on both abduction and 
forward flexion after the exercise.  There did not appear to 
be incoordination or increased pain after exercise.  The 
examiner provided diagnoses of traumatic osteoarthritis to 
the right glenohumeral joint and the acromioclavicular joint.  

An August 2005 VA treatment record noted that a physical 
examination revealed abduction limited to less than 90 
degrees in the right shoulder.

In the September 2005 notice of disagreement, the Veteran 
maintained that his symptoms were more consistent with a 30 
percent rating for arm motion limited to 25 degrees from the 
side.  

The February 2006 VA examination report noted that the 
Veteran was left handed.  

In an October 2007 statement, the Veteran's ex-wife noted 
that she was "in the medical profession" and had known the 
Veteran for the past 22 years.  She had observed him suffer 
with pain and agony in regard to his right shoulder.  In an 
October 2007 statement, H.P. reported that he worked with the 
Veteran and had often seen the Veteran favoring "his arm."  
He noted that the Veteran often had complaints that included 
right shoulder pain.   

At the October 2007 hearing, in response to the question of 
whether his right shoulder had worsened, the Veteran 
testified that he did not think that it worsened but rather 
it was "just a continued problem."  He described that he 
had to shift gears and turn a big steering wheel on his 
tractor trailer but then proceeded to provide testimony in 
connection with his service-connected right elbow disability 
[which is an issue outside of the scope of the Board's 
appellate review].

At worst, the Veteran demonstrated active forward flexion and 
abduction limited 
to 80 degrees in the right shoulder on VA examination.  He 
also has objectively demonstrated mild weakness (4/5) in the 
shoulder which worsens to moderate/
moderately severe (2/5) after exercise.  Thus, while motion 
is not limited to midway between the side and shoulder level 
(45 degrees), it is less than 90 degrees and with such 
additional factors as pain and weakness, the functional 
limitation would more nearly approximate disability 
associated with motion limited to 45 degrees.  Therefore, the 
currently assigned 20 percent rating (minor extremity) under 
Diagnostic Code 5201 is appropriate.  The Veteran is not 
entitled to the next 
higher rating of 30 percent.  The objective findings do not 
show motion limited to 25 degrees from the side.  There is 
also no support in the record that any additional functional 
loss due to such factors as pain and weakness produces that 
level of impairment.  The Veteran acknowledged that his right 
shoulder disability did not prevent him from driving a 
tractor trailer.  He also reported that he had problems 
lifting anything with the right arm above 80 degrees, which 
would mean he was capable of motion in excess of 25 degrees 
from the side. 

The Board also considered other potentially applicable 
diagnostic codes-specifically, the diagnostic codes 
previously assigned to the Veteran's right shoulder 
disability.  As noted above, Diagnostic Code 5203 does not 
assign ratings in excess of 20 percent.  As for Diagnostic 
Code 5202, x-rays did not describe that the Veteran's 
disability was productive of fibrous union, nonunion, or loss 
of head of the humerus so a rating in excess of 20 percent is 
not warranted under this diagnostic code.  

Accordingly, the Board concludes that the currently assigned 
schedular rating of 20 percent is appropriate for service 
connected residuals of closed reduction fracture of the right 
proximal humerus with osteoarthritis.

	2.	Hepatitis C

The Veteran's claim was received on September 6, 2005.  In 
the appealed March 2006 rating decision, the RO granted 
service connection for hepatitis C and assigned a 
noncompensable evaluation under Diagnostic Code 7354 
effective September 6, 2005.  In a March 2009 rating 
decision, the RO increased the disability rating to 10 
percent effective September 6, 2005, to 60 percent effective 
March 14, 2007, and to 100 percent effective January 4, 2008.    

Under Diagnostic Code 7354, a noncompensable evaluation is 
assigned for nonsymptomatic hepatitis C.  A 10 percent 
evaluation is assigned for intermittent fatigue, malaise, and 
anorexia, or where there are incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks 
during the past 12-month period.  A 20 percent evaluation is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent 
evaluation is assigned for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent evaluation is assigned for daily 
fatigue, malaise, and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent evaluation is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2008).

Following the rating criteria, Note (1) directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Id.

The regulations define "substantial weight loss" as a 
weight loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer. 
"Minor weight loss" is defined as a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  "Baseline weight" is defined as 
the average weight for the two-year period preceding onset 
of the disease.  38 C.F.R. § 4.112 (2008).

Period from September 6, 2005 through March 13, 2007

VA treatment records show that in March 2005, it was noted 
that the Veteran had hepatitis C, and in May 2005, it was 
reported that the results of the Veteran's blood test 
confirmed that he indeed had hepatitis C.  The Veteran 
reported that he was 
on a regular diet and that he had lost greater than 100 
pounds in 2003, but recently re-gained 40 pounds.  He 
currently weighed 207.8 pounds.  He denied that he 
experienced nausea, vomiting, abdominal pain, or 
fever/chills.  An assessment of hepatitis C virus and 
elevated liver function test was provided.  It was noted that 
the Veteran desired antiviral treatment and that he appeared 
to be a good candidate for the treatment.  An August 2005 
treatment record noted the Veteran continued to weigh 207.8 
pounds.  

The February 2006 VA examination report noted that the 
Veteran weighed 201 pounds on January 31, 2006, which the 
examiner maintained indicated the Veteran's weight was 
essentially stable for the last half of 2005.  The examiner 
related that the Veteran currently complained of fatigue and 
malaise but not to the degree that he could not drive a truck 
on local hauls.  The Veteran denied he experienced nausea, 
vomiting, anorexia, or right upper quadrant abdominal pain.  
He had arthralgia of the right shoulder and elbow but did not 
have generalized arthralgia.  His symptoms had not been 
severe enough to require bed rest since the discovery of 
chronic hepatitis C.  He had not lost work in the last 12 
months.  There had not been any extrahepatic manifestations 
of liver disease such as vasculitis or kidney disease.  The 
physical examination revealed the Veteran currently weighed 
201 pounds.  

In the May 2006 notice of disagreement, the Veteran contended 
that his symptoms were more consistent with a 10 percent 
rating.

A December 2006 private psychological evaluation noted that 
the Veteran weighed 220 pounds.  

VA treatment records include a December 2006 letter that 
indicated that the results of a liver biopsy revealed chronic 
hepatitis with mild inflammation and a fibrosis stage of 3/6 
for which treatment was recommended.  

The above evidence shows that the Veteran's hepatitis C only 
manifested symptoms of fatigue and malaise.  These symptoms 
were intermittent as evident by the Veteran's report of no 
interference in his ability to drive a truck and no lost work 
in the past 12 months on account of these symptoms.  
Accordingly, the currently assigned 10 percent rating under 
Diagnostic Code 7354 is appropriate for this period.  

Period from March 14, 2007 through January 3, 2008

VA treatment records include a March 14, 2007 record that 
noted that the Veteran planned to start hepatitis C virus 
therapy on March 16, 2007.  Thereafter, a March 27, 2007 
record showed the Veteran complained of bilateral flank pain, 
decreased appetite, flu-like symptoms, and mild muscle aches 
and fatigue.  A March 29, 2007 record showed the Veteran 
complained of an outbreak of red, raised, pruritic rashes on 
both of his arms.  He was advised that this was a consequence 
of his therapy.  
An April 9, 2007 record showed the Veteran reported that the 
flank pain had diminished after increasing his fluid intake.  
He stated he had occasional nausea but no vomiting.  He also 
had occasional headaches and muscle pain but he was still 
able to work.  An April 10, 2007 record showed the Veteran 
complained of fatigue and lethargy for the past several days.  
He also complained of a mild sore throat and left arm pain 
for one day.  The assessment noted was lethargy, fatigue, and 
probable viral upper respiratory infection as side effects 
from the hepatitis C treatment.  An April 19, 2007 record 
showed the Veteran complained that he was "extremely 
fatigued," and he had persistent nausea with occasional dry 
heaves, decreased appetite, occasional dizziness, and muscle 
and joint discomfort.  He claimed he missed one week of work.  
He wanted to stay on the treatment but was concerned about 
not being able to work due to his severe fatigue.  An April 
25, 2007 record showed the Veteran reported that he had 
stopped his hepatitis C virus treatment two days ago due to 
terrible side effects.  He complained that he experienced 
nausea with dry heaves, fatigue, arthralgias, myalgias, 
lightheadedness, and dizziness.  An April 26, 2007 record 
showed the Veteran additionally complained of heartburn. 

A June 13, 2007 letter from a VA nurse practitioner noted 
that the Veteran started treatment with Pegasys/ribavirin on 
March 16, 2007, but was discontinued after one month due to 
severe side effects (lethargy, fatigue, nausea, vomiting, 
muscle and joint aches and pains, and depression), and the 
Veteran's inability to work.


A June 18, 2007 letter from the Veteran's place of employment 
noted that the Veteran developed severe side effects from 
treatment he received for his hepatitis C in March 2007 and 
that he had missed roughly the next month of work.  S.W., the 
Veteran's manager, reported that the Veteran realized he was 
unable to work while on treatment, so he made the decision to 
discontinue his treatment in order to go back to work.  

In a September 2007 statement, the Veteran reported that he 
experienced fatigue on a daily basis.  

In an October 2007 statement, the Veteran's ex-wife noted 
that she had personally taken care of patients with hepatitis 
C in the past.  She maintained that the Veteran had pain, 
fatigue, and malaise that had steadily progressed within the 
last decade.  She noted the Veteran had struggled on a daily 
basis with the disease.  

In an October 2007 statement, H.P. reported that he worked 
with the Veteran and noted that the Veteran often had 
complaints that included muscle aches, joint pain, and 
fatigue.  

In an October 2007 statement, the Veteran's place of 
employment reported that due to the Veteran's medical 
conditions, he had been absent approximately 8 weeks since 
January 2007 to the present.  He also had been tardy on 
average of 2 to 3 times per week.  He had missed many 
mornings due to multiple doctor appointments.  

At the October 2007 hearing, the Veteran testified that his 
weight fluctuated by 80 pounds.  He experienced nausea and 
dry heaves and occasionally vomited.  He had heartburn and 
pain on his right side.  His biggest problem was fatigue; he 
felt tired all the time and he experienced soreness.  

A November 2007 VA treatment record noted the Veteran 
complained of intermittent right upper quadrant pain.  He 
also complained of muscle ache, 
fatigue, and lightheadedness.  He had gained 45 pounds in the 
past year; his weight was currently 243.6 pounds. 

For the period beginning January 4, 2008, the Veteran is 
assigned a maximum schedular rating of 100 percent.  The 
total rating is based on evidence that the Veteran stopped 
working on January 18, 2008 due to severe side effects from 
therapy (interferon and ribavirin) he underwent for treatment 
of his hepatitis C.  
A January 4, 2008 VA abdominal echogram noted that the 
Veteran complained of intermittent fleeting severe right 
upper quadrant pain.  VA treatment records dated in 2008 and 
2009 and the November 2008 VA examination report showed the 
Veteran's complaints at various times primarily included skin 
lesions on his lips, 
diarrhea, nausea, dry heaving, vomiting, anorexia, joint 
aches, fatigue, malaise, flu-like symptoms, fever, chills, 
arthralgias, myalgias, and right upper quadrant pain.  The VA 
examination report noted further that the effects of the 
condition on many of his usual daily activities were severe 
or prevented the performance of the activity.  

During the period March 14, 2007 through January 3, 2008, the 
above evidence shows a progression in the Veteran's symptoms.  
The Veteran at various times primarily complained of fatigue, 
nausea, vomiting, muscle and joint aches and pains, and right 
upper quadrant pain.  His employer indicated that he missed 
approximately 8 weeks of work in 2007 on account of his 
medical condition.  As such, he did not have near-constant 
debilitating symptoms during the period prior to January 4, 
2008.  In contrast, the evidence does show such symptoms for 
the period beginning January 4, 2008, when at such time the 
Veteran stopped working completely on account of his severe 
symptoms secondary to the hepatitis C virus therapy he 
underwent.  As explained at the hearing, the Board cannot 
assign a higher evaluation based on a hypothetical that had 
the Veteran remained on the therapy he was prescribed in 
2007, he would have experienced near-constant debilitating 
symptoms which would have caused him to completely stop 
working for the reminder of 2007.  Accordingly, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 60 percent under Diagnostic Code 7354 for the period from 
March 14, 2007 through January 3, 2008.  


        3.	Other Considerations

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the 
residuals of closed reduction fracture of the right proximal 
humerus with osteoarthritis disability exhibited symptoms 
that warranted different ratings.  See Hart, supra.  The 
Veteran's hepatitis C disability has been assigned staged 
ratings by the RO for separate periods of time based on the 
facts found.  See Fenderson, supra.  Additional staged 
ratings are not supported by the evidence, for the reasons 
set forth above.

The Board has also considered whether the Veteran's residuals 
of closed reduction fracture of the right proximal humerus 
with osteoarthritis and hepatitis C disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology due to his humerus and hepatitis C 
disabilities, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis or sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.



	1.	Post-Concussion Syndrome, Cervical Spine Disorder, 
and Headaches

The Veteran initially contended that he sustained an injury 
to his head during an incident in which he sustained an 
injury to his right shoulder during a parachute accident.  
The Veteran has also contended that his claimed cervical 
spine disorder and headaches are due to an in-service head 
injury from the parachute accident and/or his service-
connected right shoulder disability.

Service treatment records document the right proximal humeral 
fracture the Veteran sustained during a parachute accident in 
March 1985.  It was noted that the Veteran landed on his 
right elbow.  There was no indication that the Veteran was 
knocked unconscious or sustained a head injury during the 
parachute accident.  Thereafter, the Veteran presented 
numerous times in the dispensary for pain in the right 
shoulder.  At no time were any complaints made referable to a 
head injury or problems with the neck or headaches.  The 
September 1986 separation examination report showed no 
relevant findings.  On the Report of Medical History the 
Veteran prepared in connection with the separation 
examination, in response to the question of whether he ever 
had or had now headaches or periods of unconsciousness, he 
answered in the negative.  As for his complaint of painful 
joints, this complaint was confined to the right shoulder.  A 
December 1986 record showed that the Veteran's complaints 
included neck pain for the past two days but in connection 
with diagnosed pharyngitis.  

The Veteran filed a claim for compensation benefits for a 
right shoulder injury immediately upon his discharge from 
service in January 1987.  Accordingly, he was afforded a VA 
examination in March 1987.  The report on the examination 
showed the Veteran reported on the in-service fracture to his 
right humerus.  He described that during the parachute jump, 
he landed on his right shoulder.  His complaints were 
confined to the right shoulder only.  The examination 
included the Veteran's neck and head, which yielded no 
reported positive findings.  

Thereafter, VA treatment records include a July 1998 
radiograph report that noted that x-rays of the Veteran's 
cervical spine revealed facetal hypertrophy, the greatest at 
the 2-3, 3-4, and 4-5 levels.  The Veteran at that time was 
complaining of numbness of the hands and fingers and a 
tingling sensation under the arms.  Thereafter, a February 
2005 preventive health record showed that on a review of 
systems, the Veteran reported a positive response to the 
question of whether he had headaches.  A March 2005 record 
showed the Veteran similarly reported on a history of 
headaches.  The examiner noted that the Veteran was never 
fully diagnosed with migraine headaches.  The examiner 
provided an assessment of possible tension headaches.  It was 
also noted that the Veteran had positive muscle spasms in the 
neck.  

In the September 2005 statement in support of claim, the 
Veteran claimed he was knocked unconscious and sustained post 
concussion syndrome in the parachute accident.  He claimed he 
also sustained a cervical spine injury/strain/sprain in the 
parachute accident and that he had cervical spine 
strain/sprain secondary to overcompensating for his service-
connected right shoulder condition.  He claimed he also 
sustained headaches as the result of the parachute accident.  
He maintained that since his parachuting accident, he had had 
headaches although he complained little about the headaches 
over the years and received little or no treatment except for 
taking over-the-counter medications after his discharge from 
service.  He claimed that he also had headaches secondary to 
his cervical spine injury/strain/sprain and secondary to the 
stress he experienced as a result of the daily pain he 
suffered from his service-connected right shoulder 
disability.  

In an October 2007 statement, H.P. reported that he worked 
with the Veteran and noted that the Veteran often had 
complaints that included headaches.

At the October 2007 hearing, in regard to the parachute 
accident, the Veteran testified that he "kind of like landed 
on [his] shoulder, head time."  In response to the question 
of whether he was rendered unconscious from the parachute 
accident, the Veteran testified that all he could remember 
was he was in the helicopter.  He did not know but he 
"imagine[d]" he was unconscious.  He also did not recall if 
he had neck pain at the same time he experienced his shoulder 
pain although his "neck probably was hurting" and his head 
was hurting.  In response to the question of 
whether he had experienced headaches since the parachute 
accident, the Veteran replied, "Well, I mean, it was a long 
time ago."  He then appeared to indicate that as time went 
on he began to experience headaches.  

The November 2008 VA joints examination report shows the 
examiner reviewed the claims file, including the July 1998 VA 
radiographic report.  The examiner related that the Veteran 
reported that the onset of his neck pain was 5 to 10 years 
ago.  The Veteran indicated that the pain seemed to occur 
with right shoulder flare-ups.  The examiner provided a 
diagnosis of cervical strain and mild osteoarthritis of the 
cervical spine.  The examiner opined that the Veteran's 
cervical spine condition was not caused by, a result of, or 
aggravated by a service connected condition, including his 
service-connected right shoulder disability.  The examiner 
explained that based on a review of the medical records, 
medical literature, and his clinical experience, the neck 
condition was independent from his service-connected 
disabilities (including the right shoulder disability).  The 
examiner noted that the condition was most likely from mild 
degenerative cervical spine disease and was unrelated to 
service.  

The November 2008 VA neurological examination report shows 
the examiner reviewed the claims file.  The examiner related 
that the Veteran reported the onset of his headaches was 20 
years ago.  The examiner provided a diagnosis of tension type 
headaches.  The examiner opined that the Veteran's tension 
type headaches were not caused by, a result of, or aggravated 
by a service connected condition, including his service-
connected right shoulder disability.  The examiner explained 
that based on a review of the medical records, medical 
literature, and his clinical experience, there was nothing to 
suggest a connection between the Veteran's headaches and his 
shoulder disability or any other service-connected 
conditions.  The examiner noted that a nexus could not be 
made, and that there was no evidence of any chronic headache 
condition during service and in the years following.  

The Board observes that initially the Veteran was insistent 
that he indeed sustained a head injury and cervical spine 
injury during the documented parachute accident.  Then, at 
the October 2007 hearing, he became ambivalent as to whether 
he actually sustained an injury to his head during the 
incident and whether he experienced neck pain at that time.  
The service treatment records do not document that the 
Veteran sustained a head injury, concussion, or cervical 
spine injury during the parachute accident.  The Board finds 
that it is implausible that a head injury severe enough to 
have rendered the Veteran unconscious would not be documented 
in the records if it in fact occurred.  It is equally 
implausible that an injury of this significant magnitude 
would not have received appropriate medical attention if it 
in fact occurred or that if the Veteran had any associated 
complaints of head or neck problems that those complaints 
would not have been addressed if in fact such complaints were 
made at that time.  The service treatment records show the 
treatment the Veteran received was confined to the right arm 
and so were his complaints.  During the remainder of his 
service, at discharge, and immediately after his separation 
from service, his complaints were similarly confined to his 
right arm.  Therefore, the Board finds that the evidence is 
not credible that the Veteran sustained a head injury and 
cervical spine injury during the parachute accident and that 
he experienced headaches as the result.  

Moreover, the medical evidence of record shows that the 
Veteran has never been and is not currently diagnosed with 
post concussion syndrome.  In addition, according to the 
November 2008 VA examiner, the Veteran's headaches are 
tension type.  There is no competent medical evidence of 
record that links the Veteran's currently diagnosed headaches 
and cervical spine disorder to an incident of the Veteran's 
military service, and VA is under no duty to obtain a medical 
nexus opinion pursuant to 38 U.S.C.A. § 5103A(d) (West 2002) 
and 38 C.F.R. § 3.159(c)(4) (2008).  A head injury or 
cervical spine injury is not documented in service, and 
according to sworn testimony from the Veteran, he is not even 
sure if he sustained such injuries.  Thus, there is no 
reasonable possibility that a medical opinion based solely on 
the Veteran's lay history could substantiate the claim.  
Rather, the medical opinion would be based on pure 
speculation which is not the required medical degree of 
certainty upon which a grant of service connection may be 
based.  VA law provides that service connection may not be 
established for a disability based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (providing that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting 
that a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  

Additionally, a showing of continuity of symptomatology has 
also not been established.  The Veteran is not currently 
diagnosed with post concussion syndrome.  He also did not 
provide a definitive date of onset of neck problems and 
headaches at the hearing when given the opportunity to do so.  
At the 2008 VA examinations, he reported the date of onset of 
his neck problems (5 to 10 years ago) and headaches (20 years 
ago) as sometime after service.  As the evidence is not 
credible that the Veteran sustained a head injury and 
cervical spine injury during the parachute accident, and the 
reported date of onset of his neck problems and headaches is 
after service, a credible showing of continuity of 
symptomatology is not established.

For all of these reasons, the Board finds that service 
connection for post-concussion syndrome, cervical spine 
disorder, and headaches is not warranted on a direct basis.  
In addition, as osteoarthritis of the cervical spine did not 
manifest to a compensable degree during the one-year 
presumptive period following the Veteran's discharge from 
service, service connection for this disorder is not 
warranted on a presumptive basis. 

As for the Veteran's secondary service connection claims, the 
2008 VA examiner opined that the Veteran's cervical spine 
condition and headaches were not caused by or aggravated by 
his service-connected right shoulder disability.  The VA 
examiner's opinion is based on a review of the claims file, 
examination of the Veteran, and supported by a rationale.  
There is no competent medical opinion to the contrary.  
Rather, the evidence of a nexus between the Veteran's claimed 
disabilities and his service-connected right shoulder 
disability, is limited to the Veteran's own statements.  The 
determination of the diagnosis and etiology of cervical spine 
and headache disorders requires medical expertise; thus, the 
Veteran, as a layperson, is not qualified to render a 
diagnosis or an opinion concerning causation of these 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For these reasons, service connection for cervical 
spine disorder and headaches as secondary to service 
connected right shoulder disability is not warranted.  In 
addition, as service connection is not warranted for cervical 
spine disorder, headaches as secondary thereto cannot be 
established.  

	2.	Bilateral Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

In the Veteran's September 2005 statement in support of 
claim, he initially complained that he suffered from hearing 
loss and ringing in his ears due to exposure to "noisy 
aircraft."  At the October 2007 hearing and during the 
course of a VA examination conducted in February 2006 for his 
hepatitis claim, the Veteran then contended that he developed 
hearing loss and tinnitus as a result of noise exposure from 
artillery in service.  He testified that he did not really 
remember the plane being real loud during his jumps.  

The Veteran's DD Form 214 shows that his military 
occupational specialty was 
an infantryman, and the service treatment records note that 
the Veteran went to Airborne School and completed jumps.  
Audiometric testing conducted at both the June 1984 
enlistment examination and September 1986 Chapter 14 
separation examination did not show bilateral hearing 
impairment as defined in 38 C.F.R. 
§ 3.385 (2008).  The service treatment records do not 
document any complaints 
of hearing loss and tinnitus in service. 

Thereafter, VA treatment records include a February 2005 
preventive health record that showed that on a review of 
systems, the Veteran reported a negative response to the 
question of whether he had ear problems.    

The Veteran underwent a VA audiological examination in 
October 2008.  The report on the examination shows the claims 
file was reviewed, including the 
results of the audiograms conducted at the Veteran's 
enlistment and separation examinations.  The Veteran reported 
on exposure to noise from aircraft, grenades, and small arms 
fire.  He did not recall whether he had hearing protection.  
The examiner indicated that the Veteran was unable to 
determine the time of onset of problems with his hearing.  As 
a civilian, he only reported that as a truck driver, he 
sometimes used to drive around with the window down.  As for 
tinnitus, the onset was "a while ago," and he could not 
determine the time of onset.  Audiometric testing showed the 
Veteran had bilateral hearing loss in accordance with 
38 C.F.R. § 3.385.  The examiner provided diagnoses of 
bilateral sensorineural hearing loss and intermittent 
bilateral subjective tinnitus.  

The examiner noted that military noise exposure was conceded; 
however, the Veteran's separation examination revealed 
hearing within normal limits per VA standards with no 
significant threshold shift evident.  The examiner explained 
that research studies had shown that hazardous noise exposure 
had an immediate effect on hearing.  It did not have a 
delayed onset nor was it progressive or cumulative.  In 
addition, only seldom did noise cause a permanent tinnitus 
without also causing hearing loss.  Therefore, it was the 
examiner's clinical opinion that the Veteran's hearing loss 
and tinnitus were less likely as not caused by or a result of 
his military service/noise exposure, and were most likely due 
to non-military etiologies such as aging, occupational noise 
exposure, and usage of potentially ototoxic medication and 
nicotine.  

The Board finds that the Veteran's contention that he was 
exposed to loud noise from artillery as consistent with the 
circumstances of his service as an infantryman.  Audiometric 
testing conducted at the October 2008 VA examination shows 
the Veteran currently has bilateral hearing impairment for VA 
purposes.  The October 2008 VA examiner, however, concluded 
that the Veteran's hearing loss and tinnitus were not likely 
etiologically related to military noise exposure.  The VA 
examiner's opinion is based on a review of the claims file, 
examination of the Veteran, and supported by a rationale.  
There is no competent medical opinion to the contrary.  
Rather, the evidence of a nexus between the Veteran's claimed 
disabilities and his service is limited to the Veteran's own 
statements.  However, diagnosing hearing loss and determining 
the etiology for hearing loss and tinnitus, requires medical 
expertise.  As noted above, the Veteran, as a layperson, is 
not qualified to render a medical diagnosis of hearing loss 
or an opinion concerning medical causation regarding the 
hearing loss or tinnitus.  See Espiritu, 2 Vet. App. at 494.  

Moreover, a showing of continuity of symptomatology has not 
been established.  The Veteran has not contended that he 
experienced hearing loss and tinnitus in service and that 
every since service he had experienced these disorders.  He 
was unable to provide a date of onset for either disorder at 
the VA examination.  As there is no evidence of complaints of 
hearing loss and tinnitus in service and no date of onset of 
hearing loss and tinnitus after service, a credible showing 
of continuity of symptomatology is not established.  For all 
of these reasons, the Board finds that service connection for 
bilateral hearing loss and tinnitus is not warranted on a 
direct basis.  In addition, as bilateral sensorineural 
hearing loss did not manifest to a compensable degree during 
the one-year presumptive period following the Veteran's 
discharge from service, service connection for this disorder 
is not warranted on a presumptive basis.  

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against all 
of the Veteran's claims, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 20 percent for residuals of closed 
reduction fracture of the right proximal humerus with 
osteoarthritis is denied.

An initial rating in excess of 10 percent for hepatitis C for 
the period September 6, 2005 through March 13, 2007, is 
denied.  

An initial rating in excess of 60 percent for hepatitis C for 
the period March 14, 2007 through January 3, 2008, is denied.

Service connection for post concussion syndrome is denied.

Service connection for cervical spine injury/cervical strain 
and sprain, including as secondary to service-connected 
residuals of closed reduction fracture of the right proximal 
humerus with osteoarthritis is denied.

Service connection for headaches, including as secondary to 
service-connected residuals of closed reduction fracture of 
the right proximal humerus with osteoarthritis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


